DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the amendments and response dated 02/19/2021. Claims 1-10 are presented for examination.

Allowable Subject Matter
2.    Claims 1-10, after further search and considerations, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for Allowance
3.    The following is an examiner’s statement of reasons for allowance:
The best prior art of record, Kato et al. (JP2016013747 A) discloses an information processing device (100, fig. 1) comprising: circuitry configured to receive sensor data detected by a sensor for capturing an area surrounding the sensor (e.g., the vehicle display unit including the vehicle sensor group 7 and a camera for the passengers and crews inside the cabin of the vehicle, see par. 15); and generate a control signal for displaying an image including information on a display installed around the sensor (see par. 19 wherein a film form display for guidance disclosed therein correspond to the appropriate information), in accordance with [a determined user proficiency of a user] in using an electronic apparatus associated with the information processing device (e.g., image detected based on the captured image by the camera of the passenger or crew that the user does not request the display for guidance), generate a control signal for see par. 12, e.g., creating an assimilation display having the actual appearance of the surrounding interior over the information provision display) in a case where information presentation is determined to be unnecessary, and transmit the control signal to the display (see par. 13; e.g., presenting the assimilation display when the user does not require the information provision display). 
Gordon et al. (US 20190361694) discloses the display of instructional information. See paragraphs 496, 950, 1105 and 1319 and fig. 17. Moreover, Gordon teaches the display of a progress bar as an overlay over the captured image may be displayed to indicate progress of locating information relating to the captured image, and the user afterward may specify in the settings how the application may function and display the image. See paragraph 950.
However, neither Kato or Gordon, nor the combination thereof, discloses an information processing device and method and recording medium capable of appropriately presenting necessary information while maintaining scenery. 
With respect to an example claim, claim 1 explicitly discloses generate a control signal for displaying, on the display, a blending image that gives the display an appearance of surfaces surrounding the display in a case where information presentation is determined to be unnecessary based on the determined user proficiency, and transmit the control signal to the displays, wherein the circuitry performs control to recognize the determined user proficiency in using the electronic apparatus in accordance with operation information included in the sensor data, and to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791. The examiner can normally be reached on M_F between 9:30 and 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571 -272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/WESNER SAJOUS/
Primary Examiner, Art Unit 2612

03/30/2021